Title: To James Madison from William Jones, 21 September 1813
From: Jones, William
To: Madison, James


Dear SirNavy Department Sept 21. 1813
The enclosed Handbill will inform you of a Naval Victory than which nothing ever was more complete glorious and important in the effects which it must inevitably produce. It appears that their new Ship must have been among the number. Tomorrow I trust will give us a glorious account from Chauncey the accounts thus far warrant the belief. Accept my sincere congratulations. Genl Armstrong informs me that on or before the 25. the grand movement of the Army would take place the result of which I trust will be no less decisive. Permit me to ask Will you be here by the 1st. of the month?
The appointments under the Tax Laws will require early attention. Very Sincerely & respectfully yours.
W Jones
☞ Shall I send Master Commandant Perry a Captains Commission?
